 PLUMBERSLOCAL UNION NO. 68157Plumbers Local Union No. 68,United Association ofJourneymen and Apprentices of the Plumbing andPipefitting Industry of the United States and Cana-da, AFL-CIO and Bexar Plumbing Company, Inc.Case 23-CC-565September 8, 1975DECISION AND ORDERBY MEMBERSFANNING,JENKINS,AND PENELLOOn June 13, 1975, Administrative Law JudgeJames M. Fitzpatrick issued the attached Decision inthis proceeding. Thereafter, the General Counsel andthe Charging Party each filed exceptions and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDER1974, by Bexar Plumbing Company, Inc. (herein Bexar),through its attorney James V. Carroll, III, against Plumb-ers Local Union No. 68, United Association of Journey-men and Apprentices of the Plumbing and Pipefitting In-dustry of the United States and Canada, AFL-CIO (hereinRespondent or the Union). Based on these charges the Re-gional Director for Region 23 of the National Labor Rela-tions Board (herein the Board) on February 4, 1975, issueda complaint alleging that Respondent had engaged in un-fair labor practices proscribed by Section 8(b)(4)(i)(ii)(B) ofthe National Labor Relations Act, as amended (herein theAct). To this complaint Respondent filed an answer plead-ing insufficient knowledge to allow it to admit or denyallegations regarding filing of the charge or jurisdiction. Atthe hearing Respondent asserted the charge was inade-quate to support the proceedings. The formal papers makeitclear, however, that the charge was filed on behalf ofBexar by its attorney and that the client rather than theattorney is the real party in interest and charging party inthis case.With respect to the jurisdictional allegations, Re-spondent in effect amended its answer at the hearing bystipulating to the jurisdictional facts alleged in the com-plaint. Respondent's answer further admits picketing Bexarbut denies it was for an unlawful object. The answer alsodenies that Respondent's agent threatened to run Bexarout of business. The issues were tried at Houston, Texas,on March 18 and 19, 1975.Upon the entire record, my observation of the witnesses,and consideration of the arguments and briefs of counsel, Imake the following:Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Re-lationsBoard adopts as its Order the recommendedOrder of the Administrative Law Judge and ordersthat the complaint herein be, and it hereby is, dis-missedin its entirety.'The Charging Party has excepted to certain credibility findings made bythe Administrative Law Judge.It is the Board's establishedpolicy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrectStandardDry Wall Products,Inc, 91NLRB 544 (1950),enfd. 188 F.2d 362(C.A. 3, 1951).We havecarefullyexamined the record and find no basis for reversing his findings.2 The Charging Party has requested oral argument This request is herebydenied as the record,the exceptions,and the briefs adequately present theissues and the positions of the parties.DECISIONSTATEMENT OF THE CASEJAMES M. FITZPATRICK, Administrative Law Judge: Thisis a secondary boycott case. Two questions are presented:(a) whether the Union unlawfully threatened to run an em-ployer out of business, and (b) whether picketing of thatemployer was for an unlawful object. As set out more fullyhereinafter,I find for Respondent on both counts.The litigation stems from charges filed September 30,FINDINGS OF FACT1.THE EMPLOYERSINVOLVEDThis case primarily involves construction of the DaytonSeniorHigh School in Dayton, Texas, about 40 milesnortheast of Houston and some 20 to 25 miles north ofBaytown. The general contractor for the school construc-tion is J.M. Hollis Construction Company, Inc. (hereinHollis), a Texas corporation engaged at Houston, Texas, inthe building and construction industry. During the 12months preceding the issuance of the complaint Hollis pur-chased from suppliers outside Texas materials and suppliesvalued in excess of $50,000 which were shipped directlyfrom outside Texas to Hollis' operations within Texas. Bex-ar is also a Texas corporation with its principle place ofbusiness in Houston. It is engaged in the building and con-struction industry as a plumbing contractor and holds asubcontract from Hollis for the performance of the plumb-ing work on the Dayton School job. During the 12 monthspreceding the issuance of the complaint Bexar also pur-chased goods and materials valued in excess of $50,000which were shipped from outside Texas to Bexar's opera-tions within Texas.I find that Hollis and Bexar are persons each within themeaning of Section 2(1) of the Act and an employer en-gaged in commerce or in an industry affecting commercewithin the meaning of Section 2(6) and (7) of the Act.220 NLRB No. 39 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE LABOR ORGANIZATION INVOLVEDRespondent is an organization which admits to member-ship employees performing plumbing work in and aroundHouston, Texas. It represents employees in the plumbingindustry with respect to wages, hours, and other terms andconditions of employment and negotiates collective-bar-gaining agreementswith employers. It is a labor organiza-tion within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundOn October 1, 1970, Bexar and other plumbing contrac-tors in the Houston area entered into a 2-year collectivebargaining agreementwith the Union. Although this agree-ment terminated for the other employers at the end of 2years, it apparently continued in effect for an additionalyear through September 30, 1973, between the Union andBexar because of the operation of an automatic renewalclause in the agreement. The other plumbing contractorsnegotiated a new 2-year agreement with Respondent forthe 2-year period from October 1, 1972, through September30, 1974. This agreement provided for higher wage ratesthan the previous agreement.Bexar,however,continued tooperate under terms of the older agreement with the lowerwage scalethrough September 30, 1973.Beginningon January 30, 1973, whileBexar was stillworking under the 1970 agreement, Respondent picketedthree construction projects (the C.E. King High School ad-dition, the Aldine High School, and the Spring Branch Col-iseum), at which Bexar was the plumbing subcontractor.Respondent's business representative Kenneth Yarbroughadmitted that the picketing of these three projects was withsigns identical to that involved in the present matter (whichprotests that Bexar is unfair by paying substandard wages)and that the picketing lasted for 2 to 3 days. Work on allprojectswas interrupted by the failure of employees ofother contractors to continue working during the picketing.On the first day of that picketing Bexar's president, PaulChapline, in a telephone conversation with Yarbrough,asked the meaning of the picketing. Yarbrough stated thatBexar was paying substandard wages. Chapline pointedout that he was paying the rate provided in Respondent'sextended contract. Yarbrough said he was not interested inthat contract; that he wantedBexar to signthe new con-tract and to work employees furnished by the Union. Nonew agreement resulted.On February 21, 1973, the Board issued a complaint(Case 23-CB-1383) against Respondent alleging that theabove-described occasions of picketing were unfair laborpractices under Section 8(b)(3) and (d)(3) of the Act. Thatproceeding was settled on March 12, 1973, the settlementapproved by the Board's Acting Regional Director for Re-gion 23 on March 15, 1973. The settlement agreement,which contains a typical nonadmission clause, has not beenset aside.On August 28, 1973, the Board, pursuant to petitionsfiled with Region23 (Cases 23-RD-299 and 23-RM-294),conducted an election in which Bexar employees voted 11to 0 against being represented by Respondent.On Septem-ber 11, 1973,the results of that election were certified.Since September30, 1973,when the extension of the1970 agreement expired,Bexar has operated nonunion. InSeptember 1974, during the time the unfair labor practicesin the present matter are alleged to have occurred,no col-lective-bargaining agreement was in effect between Re-spondent and Bexar.B. Picketing at the Dayton Job1.The allegationsThe complaint alleges,and the answer admits,that be-ginning on September26, 1974,Respondent picketed at theDayton School jobsite with a sign reading as follows:BEXAR Plumbing Co.UNFAIR TO U.A.PLUMBERSLOCAL #68BY PAYING SUB-STANDARDWAGES TO ITS EMPLOYEESTHISPICKETDIRECTEDAGAINSTBEXARPlumbing Co. ONLYThe complaint also alleges, and the answer denies,that atno time has Respondent's object in picketing been to affectthe labor policies of Bexar. The complaint further alleges,and the answer also denies, that at no time did Respondentpicket Bexar at its principal office and place of business inHouston,Texas. The evidence is clear,this last denial not-withstanding,that no picketing in fact occurred at Bexar'splace of business in Houston.The disputed objects re-specting the Dayton picketing are whether the purpose was(a) to cause Bexar's customers to cease doing business withitand(b) to force Bexar out of business.2. The location and duration of picketingThe Dayton picketing continued for about 4 days in-cluding Thursday and Friday, September 26 and 27, andthe following Monday and Tuesday, September 30 and Oc-tober 1. It commenced each day at 7 a.m., before work onthe project started for the day. On the first day the picket-ing was located at the entrance to the job used by all per-sons.This entrance is on a well-traveled thoroughfare,Highway #146 which runs south toInterstate10 and Bay-town and east to Liberty. At a deposition held that sameday Bexar's attorney James Carroll orally informedRespondent's attorney MarvinPeterson and its businessrepresentative Yarbrough that a separategate was beingestablished for Bexar employees. In fact it had alreadybeen set up. There is not a great deal of evidence in therecord concerning the separategate.What evidence thereis indicatesthat on the second day of picketing the picketsmoved to that gate and continued to picket only at thatlocation. There is no contention by the General Counsel orthe Charging Party that Respondentengaged in unfair la-bor practices by failing to honor the separate gate, or byfailing toconduct the picketing in accordance with the evi-dentiary tests approved for common situs picketing inSail-orsUnion of the Pacific (Moore Dry Dock Company),92NLRB 547. PLUMBERSLOCAL UNION NO. 683.The effect of the picketing at DaytonThe picketing at Dayton was effective in closing downthe job.On the first morning(September 26), the picketsign went up before the employees arrived. As employeesarrived most did not proceed onto the job but instead wentdown the street to a cafe for coffee.Thereafter only abouttwo to four employees,in addition to the one Bexar em-ployee on the job, worked that day. In all there shouldhave been from 10 to 12 employees working for employersother than Bexar. These included carpenters,laborers, andiron workers employed by Hollis and an electrician em-ployed by another subcontractor. On subsequent days onlya couple of Hollis' employees,other than the Bexar em-ployee, worked. After about 4 days of picketing Hollis re-quested Bexar to leave the job and Bexar complied, re-maining off the job for approximately 1-1/2 months.4. The object of the picketinga.The theory of the affirmative caseThere is no dispute that the picketing constituted induce-ment of employees within the meaning oftheAct. Thetheory of the General Counsel and the Charging Party isthat this inducement was unlawful in that it was for a sec-ondary object. In their view the picketing was unlawfulinducement within the meaning of Section 8(b)(4)(i)(B) ofthe Act,and because employees of other employers wereeffectively persuaded not to work, it threatened, coerced,and restrained neutral employers and therefore was also aviolation of Section 8(b)(4)(ii)(B) of the Act.They rely par-ticularly onGeneral Teamsters,Warehousemen and DairyEmployees Union Local No. 126, etc. (Ready-Mixed Con-crete, Inc.),200 NLRB 253 (1972);Local 215, InternationalBrotherhoodof ElectricalWorkers,AFL-CIO (RondoutElectric, Inc.),204 NLRB 468 (1973); andAutomotive Em-ployees, Laundry Drivers & Helpers, Local No. 88, etc. (WestCoast Cycle Supply Co.),208 NLRB 679 (1974).b.The deposition hearingIn urgingthat the object of the Dayton picketing wassecondary the the General Counsel and Bexar rely on vari-ous circumstances.One of these is their contention thatconcurrent with the commencement of the picketing unionbusiness representativeYarbroughthreatened to run Bexarout of business.(1) The pleadingsAccording to the complaint Respondent on September26, 1974, in the person of Yarbrough, threatened to runBexar out of businessby picketing the Dayton jobsite. Thealleged objects of this statement were(a) to cause custom-ers of Bexar to cease doing business with it and(b) to forceBexar to go out of business. Respondent denies the allega-tions.159(2) The settingRespondent and Bexar for some time have been engagedin a variety of litigation. In one such proceeding depositionhearings were scheduled for September 26 at the offices ofBexar's attorneys for the purpose of taking the testimonyof Yarbrough and Paul Chapline, the owner and presidentof Bexar.The depositions, first Yarbrough'sand thenChapline's, went forward as scheduled, lasting about 2-1/2hours.(3) The persons presentThose present for the deposition included Yarbrough,Respondent's attorney Marvin Peterson,Bexar's attorneyJames Carroll,Chapline(who arrived one-half hour late),and court reporterTerryRigler.(4) The version of the attorneyfor BexarCarroll testified that when Yarbrough and attorney Pe-terson arrived at the appointed time he went out to thereception room of his office to greet them. The court re-porter was also present. Carroll led them down a corridorto a conference room where the court reporter set himselfup at the end of a conference table. Carroll further testifiedthat earlier in the morning (about 9 o'clock) he had re-ceived a call from Chapline, that there was a picket on theDayton job. Before the deposition got under way Carrollasked Yarbrough if he knew a picket line had been put up.Yarbrough indicated that he did. Carroll then asked,"What's the problem?" To this Yarbrough answered, "Paulisworking where he ought not to be working. We run himout of this county. He doesn't have any work in this countyany more and I understand some of his contractors aredispleased with him." Carroll replied that he did not knowthere was any limitation on where a contractor could work.Yarbrough said, "Oh, yes, there is." According to Carrollhe then advised Yarbrough and Peterson thatBexar wassetting up a reserved gate. There followed a discussion be-tween the attorneys in which Peterson requested that no-tice regarding the reserved gate status be the form of atelegram andCarroll contended that verbalnotice was ade-quate and he might or might not send written notice.(5) The version of ChaplinePaul Chapline testified that he arrived late at the deposi-tion.He therefore did not know what transpired in the halfhour before he arrived. But his testimony indicates thatwhile he was there he heard Yarbrough make no statementindicating that he was working at the wrong place or thatthe Union had run him out of the county.(6) The version of the attorney for the UnionMarvin Peterson, Respondent's attorney at the deposi-tion and also an attorney of record (as isCarroll) in thepresent matter, testified that he arrived at the depositionwith Yarbrough and at no time was out of his presence orbeyond earshot. He testified that he heard no such state- 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDmentby Yarbroughas reportedby Carroll.(7) Theversion of the business representativeYarbrough testified categorically that he made no suchstatement as reportedby Carroll.(8) Theversion of the court reporterCourt reporterTerryRigler testified, somewhat reluc-tantly,that he did not recall any such statementby Yarb-rough as reportedby Carroll.Whenpressed on cross-ex-amination he clarified his testimony by explaining that hemeant that no such statement was made.He did admit,however, that when he first entered the conference room hebusied himself for a few moments setting up his reportingequipment which consisted of a stenotype machine. Histestimony and experience indicatesthat the periodrequiredfor such setting upis typicallyshort.Rigler admitted thatwhile setting uphe probablydid not pay attention to whatothers were saying.On the other hand,itmust be notedthat court reporters are trained to be alert to what is saidwhile an official record is being made.Whether this meansthat Rigler was or was not alert to what was being said atother times is anyone's guess.He was not that certain in hisrecollection of the particular occasion.He admitted that astatement about having run Bexar out of thecounty couldhave been made and he did not remember it. He also ad-mitted hearing someone say something about working outof Harris County but he did not know who.(9) The transcript of the depositionThe transcript of the deposition was not offered in evi-dence,apparently because all counsel felt it would be oflittle value.In the circumstances I infer that the depositionitself contained no reported languageof Yarbroughsimilarto that testifiedto by Carroll.This together with the testi-mony ofCarrolland the other circumstances indicate thatifYarbroughmade the alleged comment he did so beforethe taking of testimony began.(10) Resolution of credibilityThe evidence about the deposition poses the difficultproblem of assessing contradictory testimony of'two mem-bers of the bar, both of whom' are counsel of record in thepresent matter.Both appeared to be credible witnesses. Intestifying about this incident Yarbrough appeared to be acredible witness.As noted above,Chapline does not cor-roborateCarroll's version because he was not present dur-ing the first half hour.Peterson and Yarbrough corrobo-rate each other and they both are somewhat corroboratedby the court reporter.The weight of credible evidence sup-ports Yarbrough'sdenial.Accordingly,I find that a pre-ponderance of the evidence fails to support the allegationthat he made the statement.Thatparticular portion of thecomplaint should be dismissed.c.The failure to picketBexar at its own premisesBexar'soffice is in a converted residence about 1 milefrom the center of Houston on a street which carries asubstantial, but not a high,volume of traffic.The neigh-borhoodismixed residential and commercial.Bexar is lo-cated betweena two-storyapartment on one side and aprivate residence on theother,and across the street froman elementary school.As noted earlier,it is clearthatRespondent did not atany time picket Bexar's own premises.The General Coun-sel and Bexar urge that failureto picket at thehome officeis a circumstance indicating a secondary object in picket-ing atDayton.The extentto whichpicketing at Bexar's own premiseswould have reached its employees is not completely clear.Somewould have had tocross and work behind such apicket line.In September1974 this group would have in-cludedChaplinehimself (company owner and president),the estimator (company vice president),one secretary, onebookkeeper,and one utilityemployee.Bexar also em-ployeda regular servicemanwho frequentlywent out onand returnedfrom shortservice jobs.Bexar also had threeapprentices who performedwork in the shopand also fre-quently went out to obtain materialsfrom supplyhouses orto deliver material to jobsites.Thus,at the timeof the Day-ton picketing approximately nine members of Bexar's staffwould have been constantly confrontedif the picket hadbeen placed at Bexar's own premises.According to Chap-line at the time ofthe Daytonpicketingthe Company hada total of 14 employees,6 of whom were so-called fieldmen.Bexar alsohad aboutsix construction jobs going, butonly two were full-time jobs.The Companyhad six trucksused in construction and servicework.One of these wasregularly assignedto theserviceman describedabove. Asecond was regularly assignedtoW.R.Bond then workingon the Daytonjob. Bond took his truckhome at night andordinarilyproceededdirectly fromhometo the Daytonjob. A picketat Bexar's own premiseswould havereachedhim only if for some reasonhe would havecome in to theshop.The other four truckswere unassigned.The record is notclearhow oftenthey left and returned.Iinfer fromChapline's testimony that the balance of the fieldemploy-ees were engaged in construction and servicework. Thesecould travel directly between their homeand jobsite byprivate carif they chose.On some occasionsthey mighthave to come to Bexar's own premisesfor supplies. And inany eventthey had the option if they sodesired toreport toBexar's office to obtain transport to a jobsite.Any fieldemployees availing themselves of this service or coming tothe home office for supplieswould on suchoccasions havehad to cross a picket line placedthere butwould not havehad to workcontinuouslybehind thepicket line.Chaplinetestifiedwithout contradictionthat in September 1974 hehad five or six field employees reportingbriefly tothe shopin the morning and returning again at quitting time, about4 p.m. He later testified,apparentlyinconsistently, thatseven or eight personswould havehad to cross such apicket line. PLUMBERSLOCAL UNIONNO. 68161Yarbroughtestified that the reason Respondent did notpicket at the home office was that its locationdid not af-ford sufficient public appeal for the picketing.Chapline, onthe other hand, testified in contradiction,and I find, thatbetween 7 and 8:30 in the morning a couple hundred carstypically passedthe home establishment. It is thus clearthat a picket at the officewould have had some publicappeal.On the otherhand,Bexar has had many construc-tion jobs from time to time which Respondent has notpicketed,accordingtoYarbroughbecause thejob loca-tions did not allow for adequatepublic appeal.He alsopointed out that theDayton project involved a publicschool and that suchprojectspossess inherentpublic ap-peal. I note that school construction has political implica-tions so that working conditions on such a jobmay well beof interest to citizens in the areaof the school.Picketing atthe home office of a constructioncompany would notreach such citizens.At the Dayton jobRespondent did not expect to effec-tively appealto Bexar employees.At the time of the picket-ing only one Bexar employee was workingon that job.Thus,the purposeof the Dayton picketinghad to be some-thing other than an appealto the primary employees. Thisalso explainsthe Union's lack of interest in appealing toprimaryemployees at Bexar's own premises.Not onlyBexar's office but also the union office arelocated reasonably close to the center ofHouston. TheDayton jobsite is a substantial distance outside Houston.The General Counsel and the Charging Party urged thatthis is an additional circumstanceto supportan inferencethat the Dayton picketing was carriedon for a secondaryobject. The Daytonjobsite is different from the location ofBexar's own premises and that is one of the circumstancesto be considered in assessing Respondent's object in pick-eting atDayton.Plauche Electric,Inc.,135NLRB 250(1962).The availabilityof Bexar's own premises as a loca-tion for picketingprovides only slight support for the con-tention thatthe Daytonpicketingwas for a secondary ob-ject.To be sureRespondent might havepicketed at thehome officewhere it wouldhave appealed to Bexar person-nel working there and going in and out of those premises.It wouldalso have appealedto the publicpassing that loca-tion.The availabilityof the home office location,however,does not precludelawfulpicketing at a constructionprojectwhich is a common situs.Plauche Electric, Inc., supra.Infact in this case picketing at the homeoffice could not havereached one primary,Bond,the only primary employeeworking atDayton.He traveleddirectly from home to thejobsite andback withoutgoing to Bexar'sown premisesand could only be reachedby a picketat theDayton job.The substantialdistance between the home office andthe Daytonjobsite is another circumstance. If these twolocations were closer togetheritwould beeasier to con-clude thatthe Union's legitimate purposescould as wellhave beenserved byan appeal at Bexar's home office as ata constructionproject.But where,as here,the distance issubstantial,the appeal at one locationreaches totally dif-ferent persons than at theother location. Different primaryemployeeswouldbe reached.A differentsegment of thepublic wouldbe reached.And Respondent points out, thenature ofthe Dayton job makesit a matterof special inter-est to persons in that community.The General Counsel and Bexar correctly point out thatcommon situs picketing necessarily involves neutral em-ployees whereas picketing at Bexar's own premises wouldnot have done so to the same degree.But because of thecircumstances referred to above I find the Union's failureto picket the home office to be of little help in determiningthe object of the Dayton picketing.d.Union knowledgeof Bexar wagesWhen asked the reasons for the Dayton picketing, Busi-ness RepresentativeYarbroughtestified,"Because of thefact thatwe had priorknowledge that Bexar PlumbingCompany had had a history of payingsubstandard wages."Phillip Lord,who in mid-1974 became a business represen-tative for Respondentand for 3years before that had beenits president,describedthe Union's reasons as follows:A.Well, you know, we have,of course,had prob-lems with BexarPlumbing Companyfor several yearsnow.Q. Yes, sir.A. And,of course,we were still wanting to hopeful-ly see thathe paid thesame wageseverybodyelse didif he's going to compete with the union contractors, sohe's, you mightsay, been athorn in our side, and soit's just about-whenever he gets a nice job,well, weare interested in makingsure that he stayson a com-petitive basis, so-Q.What do you defineas a nice job?A. School, basically school workor large commer-cial projects,but basically school job.Q.Where thereis a lotof money involved?A. Yes, sir.Respondent admits that before establishingthe Daytonpicket noinquiry wasdirected to Bexar management tolearn what wages were beingpaid on thatjob. Bexar urgesthat such lack of communication with management dem-onstrates that the substandard wages message on the picketsign was a subterfuge,citingSalesDeliveryDrivers,etc.Lo-cal 296,et al.(AlphaBeta AcmeMarkets, Inc.),205 NLRB462 (1973),andAutomotiveEmployees, LaundryDrivers &Helpers, Local No.88, etc.(West Coast Cycle Supply Co.),208 NLRB 679 (1974),recent Board decisions involvingSection 8(b)(7) of the Act.From this Bexar argues thatbecause the purpose of the picketing was pretextual, it isinferable that one object of Respondent was to pressureneutral employers not to do businesswithBexar.1During theperiod of the extended1970 agreement unionofficials had reasonto thinkBexar was not paying thehigher rates of the newer agreement then in effect withother contractors because Bexar was insistingthat the old-er agreementwith the lowerrates remained operative for it.Yarbroughtestifiedvaguely that in 1973 on the C.E. Kingand AldineSchooljobs he had spoken withBexar employ-'SeeInternational Brotherhoodof ElectricalWorkers,AFL-CIO, Local323 (Indian River Electric,Inc),206 NLRB377 (1973);but cf.Local 25,International Brotherhoodof ElectricalWorkers, AFL-CIO (Eugene lovine,Inc)208 NLRB337 (1974). 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDees about the wages being paid. And Lord credibly testifiedthat in June or July 1973 he spoke with then Bexar employ-ee David Shaffell on the Willis School job about the wageshe was receiving and about how the job was going. Butconditions in 1973 bear too little relation to those in 1974to be satisfactory evidence of union motive in the Daytonpicketing.Yarbrough testified he received a couple ofphone calls, one from a Mr. Barrymore who complainedthat Bexar paid a wage too small for the hours worked. Butthe record does not reveal when this call occurred. Its ma-teriality to the issue involved here is not apparent.Respondent also offered the testimony of two formerBexar employees to the effect that they were not paid prop-erly for overtime work. One, John Simon, was employed byBexar from May 1973 to December 1973. The other, FarrelCampbell, was employed for 6 to ,7 weeks in 1973. Chap-line contradicted their testimony. But aside from that, theirtestimony also relates to the distant past. Moreover, theyboth indicated that even at the time of the Dayton picket-ing they still had not informed the Union about being paidimproperly. Their information, therefore, could not havebeen a reason for the Dayton picketing. What Bexar in factpaid is irrelevant if the Union did not know about it.Evidence of more recent vintage supports Respondent'sdefense. The Dayton picketing was Lord's responsibility.He made the decision to picket about a week before settingitup. He credibly testified that before doing so he visitedthe jobsite on three occasions. On the first occasion hespoke with the project superintendent for Hollis, the gener-al contractor. The record does not indicate what, if any-thing, he learned.On Lord's second visit to the job, about 3 weeks prior tothe picketing, he spoke with a young man at the Bexartrailerwho was either stacking or assembling some soilpipe. Chapline had testified that during September he hadno one helping Bond at the Dayton job except for deliver-ing and unloading. The man, whom Lord described, toldhim he was working for Bexar. Lord then asked if he was aplumber, and he replied he was an apprentice or helper. Hesaid he was making $3 an hour. Lord asked whether he alsoreceived vacation or insurance, to which the man repliedthat he had some insurance. Finally, Lord inquired if hewas enrolled in an apprentice school. He replied he wasnot.Respondent's agreement with union contractors in'thearea at that time provided an hourly rate of $3.64 for first-year-apprentices in addition to amounts for vacation sav-ings, a service charge, a tool allowance, apprentice training,and pension and welfare fund contributions.On his third visit to the Dayton job Lord did not speakwith anyone.What he had learned on his second visit,however, gave sufficient reason to think that at least on theDayton job Bexar's labor costs were not comparable to thelabor costs of competing union contractors in the area.Yarbrough testified that he learned from Chapline at thedeposition hearing on September 26 about the range ofwages Bexar was paying. The General Counsel points outthat by then the Dayton picket had already been set up. Ofcourse if Yarbrough did obtain pertinent wage informationon that occasion, it could bear on the Union's reasons forcontinuing the picket for several days thereafter. I find,however, that Yarbrough did not acquire such informationat the deposition hearing. No one else present corroboratedhim in this regard. At other points in his testimony he ad-mitted that on September 26 he did not know what cashdollars Bexar paid in wages. Chapline denied giving himsuch data. I credit that denial.5.Conclusion regarding Respondent's objectsOn the morning that Respondent set up the Daytonpicket it also advised other member unions of the HoustonBuilding Trades Council that it was establishing the picket.It does not appear whether this notice to other unions in-cluded the advice that union members were not required torespect the picket line. Cf.Local 660, International Brother-hood of Electrical Workers, AFL-CIO, et al. (Traffic Safety,Inc.),125 NLRB 537, 539 (1959). But the picket sign stated,"This picket directed against Bexar Plumbing Co. only."Thus, the sign itself informed anyone who bothered to readit that the picket line was not intended to have its normaland traditional appeal to unionized employees working atthe site. Yet it did have that effect with a considerablenumber of neutral employees resulting in a substantialwork stoppage. In my view, however, the fact that Respon-dent was the beneficiary of this cohesive sympathy amongworking men does not impugn its motive in picketing.By analogy it is argued that object should be inferredfromRespondent's alleged ignorance regarding Bexarwage rates while protesting substandard wages. As notedabove, however, Respondent was not entirely uninformedon the subject because business representative Lord ac-quired a modest amount of reasonably current informationfrom his visits to the Dayton job. As Respondent pointsout, none of this was verified by checking with Bexar man-agement. But I have been referred to no rulings that aunion islimited in the sources of intelligence upon which itmay rely in pressing an industrial dispute, nor that a unionmust accept as believable information it may receive frommanagement. Here, Respondent had some informationfrom a nonmanagement source. It was not a great deal ofinformation, but, it was not unreasonable for Lord to actupon it as he claims he did. There is really no substantialreason, therefore, for inferring an unlawful object fromRespondent's failure to ask Bexar management for wagedata on the Dayton job. CompareAutomotive Employees,Laundry Drivers & Helpers, Local No. 88, etc. (West CoastCycle Supply Co.), supra..Heavy reliance is also placed on the assertion that Yarb-rough made coercive statements at the deposition hearingon the first morning of picketing. As set out earlier herein,the record does not satisfactorily establish that he madethose statements. That facet of the case; therefore, lends nosupport to the theory that the Dayton picketing was for aproscribed object.Thirdly, it is contended that failure to picket the Bexarhome office demonstrates a secondary object. As foundearlier herein, that circumstance is some but very slightevidence of proscribed object. Standing alone I would findit insufficient to establishprima faciethe essentialelement.of object.Beyond these points there is virtually no evidence of PLUMBERSLOCAL UNION NO. 68events or conduct by Respondent reasonably proximate tothe Dayton picketing which throws light on the object ofthe picketing.In these circumstancesreliance on occur-rences long predating the 6-month limitation set out in Sec-tion 10(b) of the Act is misplaced, especially where, ashere, those events were the subject of a settlement agree-ment,which apparently was complied with and remainsviable. Those matters are too remote in time to have signif-icantmeaningin determining the object of the Daytonpicketing.Moreover,unlessRespondent's object is moreclearly established by evidence from within the Section10(b) period than appears to be the case here, I have seri-ous doubt that reliance on pre-10(b) events accords withthe teaching ofLocal Lodge No. 1424, International Associ-ation of Machinist, AFL-CIO [Bryan Mfg. Co.] v. N. L. R. B.,362 U.S. 411 (1960).In sum, considering the record as a whole, there is insuf-ficient evidence to warrant a finding that the Dayton pick-eting was for either an object to cause Bexar's customers tocease doingbusinesswith Bexar or an object to force Bexarout of business. Accordingly, the allegations in the com-plaint that such picketing constituted unfair labor practicesproscribed by Seciion 8(a)(b)(i) or (ii)(B) of the Act shouldbe dismissed.CONCLUSIONS OF LAW1.Bexar and Hollis are employers within the meaning ofSection 2(2), engaged in commerce and in an industry af-163fecting commerce within the meaning of Section 2(6) and(7) of the Act.2.Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.3.Respondent by its business representative KennethYarbrough did not on September 26, 1974, engage in unfairlabor practices within the meaning of Section 8(b)(4)(ii)(B)of the Act by threatening to run Bexar out of business bypicketing at its Dayton jobsite.4.Respondent during the period September 26 throughOctober 1, 1974, did not engage in unfair labor practiceswithin the meaning of Section 8(b)(4 8(b)(4)(i) or (ii)(B) ofthe Act by picketing at Bexar's Dayton jobsite.5.An object of the aforesaid picketing was neither (a) tocause Bexar's customers to cease doing business with Bex-ar, nor (b) to force Bexar to go out of business.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER2The complaint is dismissed in its entirety.2 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes